927 F.2d 608
Unpublished Disposition
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.

AEROTRON GRANTOR AND STOCKHOLDER TRUST, Sidney Mendlovitz,Trustee, Petitioners-Appellants,v.COMMISSIONER INTERNAL REVENUE SERVICE, Respondent-Appellee.
No. 89-70439.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 5, 1990.*Decided Feb. 26, 1991.
On Appeal of a Decision of the United States Tax Court, No. 10354-86.
USTC
VACATED AND REMANDED.
Before WALLACE, Chief Judge, and O'SCANNLAIN and RYMER, Circuit Judges.

ORDER

1
The joint motion to vacate decision and remand the case to the tax court is granted.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4